
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 684
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To provide for the conveyance of certain
		  parcels of land to the town of Alta, Utah.
	
	
		1.Conveyance
			(a)DefinitionsIn this Act:
				(1)National forest system landThe term National Forest System
			 land means the parcels of National Forest System land that—
					(A)are located—
						(i)in sec. 5, T. 3 S., R. 3 E., Salt Lake
			 meridian;
						(ii)in, and adjacent to, parcels of land
			 subject to special use permit SLC102708, the authority of which expires on
			 December 30, 2026;
						(iii)in the Wasatch-Cache National Forest in
			 Salt Lake County, Utah; and
						(iv)in the incorporated boundary of the town of
			 Alta, Utah; and
						(B)consist of approximately 2 acres (including
			 appurtenances).
					(2)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
				(3)TownThe term Town means the town
			 of Alta, Utah.
				(b)ConveyanceOn the request of the Town submitted to the
			 Secretary by the date that is not later than 1 year after the date of enactment
			 of this Act, the Secretary shall convey to the Town, without consideration, all
			 right, title, and interest of the United States in and to the National Forest
			 System land.
			(c)Survey; costs
				(1)In generalIn accordance with paragraphs (2) and (3),
			 the exact acreage and legal description of the National Forest System land
			 shall be determined by a survey approved by the Secretary.
				(2)Maximum areaThe acreage of the National Forest System
			 land determined under paragraph (1) may not exceed 2 acres.
				(3)CostsThe Town shall pay the reasonable survey
			 and other administrative costs associated with the conveyance.
				(d)Use of national forest system
			 landAs a condition of the
			 conveyance under subsection (b), the Town shall use the National Forest System
			 land only for public purposes.
			(e)Reversionary interestIn the deed to the Town, the Secretary
			 shall provide that the National Forest System land shall revert to the
			 Secretary, at the election of the Secretary based on the best interests of the
			 United States, if the National Forest System land is used for a purpose other
			 than a public purpose.
			(f)Additional terms and
			 conditionsWith respect to
			 the conveyance under subsection (b), the Secretary may require such additional
			 terms and conditions as the Secretary determines to be appropriate to protect
			 the interests of the United States.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
